Citation Nr: 0521340	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for a corneal scar of 
the right eye prior to March 8, 2001.

2.  Entitlement to a rating in excess of 20 percent for a 
corneal scar of the right eye since March 8, 2001.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran's case was remanded to the 
RO for additional development in April 2002.  It is again 
before the Board for appellate review.

The Board determined, as part of the April 2002 remand, that 
the veteran had submitted a notice of disagreement with the 
denial of entitlement of service connection for a psychiatric 
disability.  The Board directed that the RO issue a statement 
of the case regarding the issue.  

The RO issued the required statement of the case to the 
veteran in October 2002.  There is no indication in the 
claims file that the veteran has submitted a timely appeal 
after the issuance of the statement of the case.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.303 (2004).  In the absence of a timely appeal, the Board 
does not have jurisdiction of the issue and is precluded from 
considering it in the current appellate review.  Roy v. 
Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  There is no evidence of active pathology, loss of visual 
field, or diplopia due to a corneal scar of the right eye.  
The veteran's best corrected distant vision in the right eye 
was 20/70 on examination in June 2001 and 20/30-2 in November 
2002.  The veteran had best corrected distant vision in the 
left eye of 20/20 in June 2001 and uncorrected vision of 
20/20 in November 2002.

2.  A VA orthopedic examination was required to determine 
whether the veteran met the criteria for a TDIU rating, 
consequently, this evidentiary development was sought in an 
April 2002 remand by the Board.

3.  Good cause for the veteran's failure to report for a VA 
orthopedic examination scheduled in December 2002 has not 
been shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a corneal scar 
of the right eye, prior to March 8, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 
4.27, 4.75, 4.77, 4.84a, Diagnostic Codes 6009, 6079, 6090, 
6092 (2004).

2.  The criteria for a rating in excess of 20 percent for a 
corneal scar of the right eye from March 8, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§3.102, 
4.27, 4.75, 4.77, 4.84a, Diagnostic Codes 6009, 6079, 6090, 
6092.

3.  Entitlement to a TDIU rating is not warranted.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.655, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran suffered facial and eye injuries as the result of 
a motor vehicle accident (MVA) in service on September 18, 
1978.  The veteran's service medical records (SMRs) show that 
the initial assessment was of a laceration of the right 
cornea.  An ophthalmology evaluation two days later listed 
the veteran's visual acuity in the right eye as 20/60 
uncorrected and 20/40 corrected.  The impression was corneal 
laceration, lid laceration, and traumatic uveitis.  The left 
eye was listed as 20/25 uncorrected and 20/20 corrected.  

An October 1978 evaluation noted that the veteran had visual 
acuity in the right eye of 20/80 uncorrected.  The visual 
acuity was listed as 20/60 corrected.  The left eye was 
listed as 20/20.  The impression was photophobia secondary to 
the injury.  The veteran was given an ophthalmology consult 
in January 1979.  It was noted that the veteran complained of 
blurry vision and eye strain.  The examiner noted that the 
veteran had visual acuity of 20/200 uncorrected that was 
correctable to 20/25 at 20 feet.  The examiner noted the same 
20/200 visual acuity at 16 feet but that corrected vision was 
listed as 20/20.  The veteran was to be referred for 
evaluation to rule out corneal dystrophy.  No treatment was 
provided.  

The veteran was noted to complain of blurry vision in his 
right eye on several additional entries.  However, there were 
no further ophthalmology consults.

The veteran submitted his original claim for disability 
compensation benefits in March 1979.  The veteran submitted 
records from J. M. Corboy, M.D., in support of his claim.  
Dr. Corboy provided treatment for the veteran's eye injury.  
In September 1978 Dr. Corboy noted that the veteran had a 
traumatic corneal laceration of the right eye that was said 
to be healing.  He also was diagnosed with anterior uveitis 
secondary to the laceration, also noted to be resolving.  Dr. 
Corboy provided a summary of his treatment in December 1978.  
He noted that he had seen the veteran on three occasions in 
September, October, and December 1978, respectively.  The 
veteran was noted to have visual acuity of 20/25+ in the 
right eye and 20/20 in the left eye.  He stated that there 
was a vertical corneal scar in the visual axis of the right 
eye that was well healed.  There was no uveitis and 
intraocular pressure and careful dilated fundus examinations 
were normal.  Dr. Corboy said that the veteran's 
anisometropic astigmatism might be difficult to correct with 
glasses but a trial was in order.

The veteran was afforded a VA eye examination in March 1981.  
The examiner reported that the corrected vision in the right 
eye was 20/25-2.  The left eye was reported as 20/20-1 
uncorrected.  The examiner noted the presence of a corneal 
scar in the right eye.  He said that the veteran had 
defective vision due to the corneal scar.

The veteran was granted service connection for a corneal 
scar, with defective vision, of the right eye by way of a 
rating decision dated in June 1981.  The veteran was assigned 
a noncompensable disability rating under Diagnostic Code 
6079.  See 38 C.F.R. § 4.84a (2004).  

The veteran was afforded a VA eye examination in March 1993.  
The examiner reported uncorrected distance vision of 20/30 in 
both eyes.  The veteran was reported to have corrected 
distance vision of 20/20 in both eyes.  No diplopia was noted 
on examination.  No visual field defects were reported.  The 
diagnoses were corneal scar with pigmented endothelium of the 
right eye and compound myopic astigmatism.

The RO confirmed the veteran's noncompensable disability 
rating in a rating decision dated in May 1993.  The RO 
changed the diagnostic code used to evaluate the veteran's 
disability to 6009.  See 38 C.F.R. § 4.84a.

The veteran perfected an appeal of the May 1993 rating 
decision.  The Board denied the veteran's claim for a 
compensable rating for his service-connected right corneal 
scar in December 1997.  The Board cited to the results of the 
several examinations noted above in support of its decision 
to deny a compensable rating.

The veteran submitted disabilities claims for new issues in 
April 1999.  The RO construed the claims to include increased 
ratings for the veteran's several service-connected 
disabilities.

The veteran was afforded a VA examination that was reported 
as a muscle examination in August 1999.  However, the 
examiner provided pertinent evidence concerning the veteran's 
complaints regarding his right eye.  The veteran said that he 
occasionally had a blurry spot in his field of vision of the 
right eye on the right side.  The examiner said that the 
veteran had a bilateral visual acuity of 20/25 without any 
visual assistance.  The right eye was listed as 20/40-2 by 
itself and the left eye was listed as 20/25-2.  The examiner 
did not report whether this was best corrected distant 
vision.  The examiner also reported that there was a 2-
millimeter hypopigmented corneal laceration over the cornea 
at approximately an 11 o'clock position.  The examiner's 
pertinent diagnosis was right corneal laceration with poor 
visual acuity of the right eye.

The RO denied the veteran's claim for a compensable rating 
and entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by way of a rating decision 
dated in September 1999.  Of note, the RO used yet a 
different diagnostic code, 6092, to rate the veteran's 
disability.  This diagnostic code pertains to disabilities 
involving diplopia due to limited muscle function.  38 C.F.R. 
§ 4.84a.

The veteran was afforded a VA eye examination in June 2001.  
The veteran complained of blurred vision in the right eye.  
He said that he had photophobia and wore sunglasses that 
helped with the problem.  The veteran was reported to have 
uncorrected distant vision of 20/200 in the right eye that 
was corrected to 20/70-1.  He had 20/20-2 vision in the left 
eye.  There were no field of vision problems reported by the 
examiner.  The assessment was central corneal scar, secondary 
to trauma from MVA in 1978, with progression of pigmentation 
and decreased visual acuity.  The examiner noted that they 
had recommended that the veteran undergo penetrating 
keroplasty (PKP) as "old record" documented visual 
potential of 20/20 in the right eye.  The examiner said that 
the veteran was not interested in the surgery.

The veteran was also afforded VA orthopedic and neurology 
examinations in June 2001.  Those examinations provided 
results related to the veteran's other service-connected 
disabilities.  

The RO issued a rating decision in January 2002 that 
addressed the veteran's other service-connected disabilities.  
As of that date the veteran's service-connected disabilities 
consisted of status-post hemiangioma excision of the right 
calf with flexion contracture of the right ankle, rated as 40 
percent disabling, scar of the right calf, status post 
hemiangioma excision, rated as 10 percent disabling, 
compression deformity of C5-C6, with residual neck strain, 
rated as 10 percent disabling, headaches associated with a 
scar of the right side of the forehead, rated as 10 percent 
disabling, a low back condition associated with status post 
hemiangioma excision, right calf with flexion contracture of 
the right ankle, rated as 10 percent disabling, and right 
forehead scar, rated as 10 percent disabling, along with the 
noncompensable rating for the corneal scar.  His total 
combined service-connected disability rating was 60 percent.

The RO issued a second rating decision in January 2002 that 
increased the rating for the veteran's corneal scar of the 
right eye to 20 percent.  The RO appears to have relied on 
the 20/200 visual acuity reported in the June 2001 VA 
examination report in determining the veteran's disability 
level.  There is no indication that the RO acknowledged the 
corrected visual acuity of 20/70-1 reported by the same 
examiner.  The effective date was established as of March 8, 
2001.  This rating action increased the veteran's combined 
service-connected disability rating to 70 percent.

The April 2002 Board remand directed that the RO obtain VA 
examinations to assess the veteran's right eye disability as 
well as provide an assessment of his other service-connected 
disabilities.  More importantly, the examiners were to be 
requested to provide opinions as to whether the veteran's 
service-connected disabilities rendered him unable to obtain 
or maintain substantially gainful employment.

The veteran was afforded a VA eye examination in November 
2002.  The veteran complained of blurry vision since his 
injury in service.  The veteran denied any diplopia, 
monocular or binocular.  The veteran did not wear glasses or 
contact lenses.  The examiner noted that the claims file had 
been reviewed.  She referred to several SMR entries relating 
to the initial injury and treatment of the corneal scar in 
service.  The examiner noted the results of the June 2001 VA 
eye examination.  She said that the veteran had 20/200 
uncorrected vision in the right eye but best corrected visual 
acuity of 20/70.  She also noted that the veteran had 20/20 
visual acuity in the left eye at that time.  

On the current examination, the examiner said that the 
veteran had uncorrected distant vision of 20/50-2 in the 
right eye.  She said that the right eye visual acuity 
corrected to 20/30-2 slow.  The veteran had 20/20 uncorrected 
distance vision in the left eye.  The veteran's motility was 
said to be full without pain, restriction, or diplopia.  
There was a well-healed linear vertical corneal scar that 
measured approximately 6.5 mm and extended into the superior 
visual axis.  The examiner said that there was heavy 
endothelial pigmentation behind the corneal scar.  The 
examiner reported that the visual fields were plotted on the 
Goldmann perimeter.  The visuals fields were said to be full 
in both eyes.  There were no scotoma or specific visual field 
defect found.  The diagnoses were old corneal scar of the 
right eye due to MVA that is well healed; and, myopic 
astigmatism of the right eye and presbyopia of both eyes.

The physician also provided specific comments regarding the 
impact of the veteran's right eye disability and his ability 
to work.  The examiner stated that, based on the examination 
results, there were no visual limitations of employment 
imposed on the veteran from an ophthalmic standpoint.

The veteran was also afforded a VA general medical 
examination.  The examiner addressed the veteran's scar on 
his right calf and face.  As to the veteran's scars on his 
face and right calf, the examiner stated that they would not 
render him unemployable.  She referred evaluations of the 
musculoskeletal aspects of the excision of the hemiangioma to 
the scheduled orthopedic examination, as well as the 
veteran's low back and cervical spine disabilities.  She 
deferred any evaluation of the veteran's right eye to his 
ophthalmology examination.

The veteran was scheduled for psychiatric and orthopedic 
examinations in December 2002.  He failed to report for the 
examinations.  The veteran did not provide any explanation 
for his failure to report or ask that the examinations be 
rescheduled.  

Associated with the claims file are VA treatment records and 
hospital summaries for the period from April 1992 to January 
2002.  The records contain no evidence that shows that the 
veteran sought treatment or evaluation of his service-
connected corneal scar disability.  The records do reflect 
multiple admissions for treatment for substance abuse and 
continued outpatient treatment for the same.  The records 
also reflect that the veteran has a number of nonservice-
connected health conditions such as hypertension, hepatitis 
C, and a depressive disorder.

Records from the Cook County Jail, for a period of 
confinement in January 2001, do not contain any evidence 
pertinent to the issues on appeal.

Finally, the veteran's VA vocational rehabilitation folder is 
associated with the claims file.  The information shows that 
the veteran submitted an application for vocational 
rehabilitation benefits in February 1996.  The veteran was 
evaluated and a rehabilitation plan developed.  However, 
there is no evidence in the vocational rehabilitation folder 
that the veteran's service connected disabilities render him 
unable to obtain and maintain substantially gainful 
employment.  The Board does note that the latest rating 
actions, that increased the veteran's disability ratings to 
the their current levels, have not been assessed.  Still, as 
of the date of the Board's review, the evidence does not show 
the veteran to be unemployable due to his service-connected 
disabilities.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).



Right Eye

As noted above, the veteran's service-connected corneal scar 
disability was originally rated as an impairment of visual 
acuity under Diagnostic Code 6079 when service connection was 
established in June 1981.  The RO changed the diagnostic code 
to 6009, pertaining to disabilities involving unhealed eye 
injuries in May 1993.  Rating decisions of August 1998 and 
February 1999 provided a generic diagnostic code of 6099.  
The pertinent regulations provide that such a code, ending in 
"99", should be used for an unlisted condition.  See 
38 C.F.R. § 4.27 (2004).  Finally, the RO evaluated the 
veteran's service-connected corneal scar under Diagnostic 
Code 6092, beginning with the September 1999 rating decision 
on appeal.  Such a diagnostic code pertains to disabilities 
involving diplopia due to limited muscle function.  38 C.F.R. 
§ 4.84a.

In this case, the veteran has received a 20 percent 
disability rating under Diagnostic Code 6092, effective from 
March 8, 2001.  The issues on appeal concern whether the 
veteran is entitled to an increased evaluation above 20 
percent after that date, and, whether a compensable rating is 
warranted prior to that date.  

The rating criteria provide that disabilities involving 
Diagnostic Code 6092 are to be rated as Diagnostic Code 6090.  
Under that code, the degrees of diplopia are given an 
equivalent visual acuity.  Visual acuity is rated based on 
best distant vision obtainable after correction by 
eyeglasses.  38 C.F.R. § 4.75 (2004).  Loss of vision is 
rated pursuant to Diagnostic Codes 6061-6079.  38 C.F.R. 
§ 4.84a.  A noncompensable evaluation is warranted where 
vision is 20/40 in both eyes.  Diagnostic Code 6079.  A 10 
percent evaluation is warranted where vision is 20/50 in one 
eye and 20/40 in the other eye.  Diagnostic Code 6079.  A 10 
percent evaluation is also warranted where vision is 20/50 in 
both eyes.  Diagnostic Code 6078.  A 10 percent evaluation is 
also for consideration where vision is 20/70 in one eye and 
20/40 in the other.  Diagnostic Code 6079.  Finally, a 10 
percent evaluation is for application where there is vision 
of 20/100 in one eye and 20/40 in the other.  Diagnostic Code 
6079.

A review of the evidence of record shows that the veteran's 
disability does not rise to a compensable level at any time 
during the pendency of his claim.  The visual acuity reported 
on the June 2001 and November 2002 VA examinations clearly 
does not demonstrate a level of impairment that satisfies the 
rating criteria for even a 10 percent rating.  The veteran's 
right eye corrected vision has been reported as 20/70 in June 
2001 and 20/30 in November 2002 while his left eye was 20/20 
at both examinations.  

Further, there is no objective evidence to show diplopia at 
any time during the current appeal.  The November 2002 VA 
examination noted that the veteran did not complain of 
diplopia.  She also noted that there was no evidence of such 
during the examination.  Moreover, there is no objective 
evidence of a limitation of muscular function of the right 
eye and no loss of field of vision.  Tests at the time of the 
November 2002 VA examination showed a full field of vision 
for both eyes.

There is no evidence that there is any unhealed injury of the 
right eye.  The veteran's corneal scar was described as well 
healed by Dr. Corboy in 1978 and in the November 2002 
examination report.  There is no evidence of any active 
pathology.

The Board notes that the RO assigned the 20 percent 
disability rating based on what appears to be a misreading of 
the June 2001 VA examination results.  This conclusion is 
supported by a reading of the November 2002 VA eye examiner's 
review of the June 2001 results.  She noted that the best 
corrected distant vision at the time of the June 2001 
examination was 20/70-1, not the 20/200 cited by the RO.  The 
Board will not disturb the rating assigned by the RO; 
however, the Board is free to state that, upon a de novo 
review of the evidence, that a compensable disability 
evaluation for the veteran's corneal scar of the right eye 
was not warranted at any time from the filing of the claim in 
April 1999.

There is no basis to assign a compensable rating for the 
veteran's corneal scar prior to March 8, 2001 and that issue 
is denied.  Further, there is no basis to assign a rating in 
excess of 20 percent after March 8, 2001.  As noted above, 
the evidence does not support a compensable rating at any 
time during the pendency of the claim.  Thus, a rating in 
excess of 20 percent from March 8, 2001, must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for a corneal scar of the right eye at 
any time during the pendency of the veteran's appeal.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

TDIU

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2004).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2004).

The Board observes that a claim for TDIU is a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 
(1999).  

The veteran submitted his original claim for entitlement to a 
TDIU rating in April 1999.  He was afforded VA examinations 
in 1999 and 2001 to assess the status of his service-
connected disabilities as the veteran had issues pending as 
to increased ratings pending at the time.  The results of 
those examinations did not address the issue of the veteran's 
employability.

The veteran's case was remanded by the Board in April 2002, 
in part, to afford him current VA examinations that would 
specifically address the impact of the veteran's several 
service-connected disabilities on his employability.  As 
noted above the veteran reported for eye and general medical 
examinations in November 2002.  Neither of those examiners 
felt that the service-connected disabilities covered in their 
respective reports rendered the veteran as unemployable.  

The veteran was scheduled for an orthopedic examination in 
December 2002 that was expected to address his most severe 
disability of status-post hemiangioma excision, right calf, 
with flexion contracture of the right ankle, a compression 
deformity of C5-C6, with residual neck strain, and a low back 
condition.  The veteran failed to report for the examination.  
He has not provided any reason for his failure to report. 

When an examination is required to grant the benefit sought, 
and a claimant fails to report for the examination scheduled 
in conjunction with an original compensation claim, and does 
so without good cause, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).  The veteran was notified of his December 2002, but 
he failed to report for the examination.  The veteran has not 
provided the Board with any reason or good cause as to why he 
failed to report for that scheduled examination.  As noted in 
the analysis above, the examination was required to obtain 
evidence to support the veteran's claim for a TDIU rating.  
The Board finds that the provisions of 38 C.F.R. § 3.655 are 
applicable in this case and compel the denial of the 
veteran's claim.  The claim of entitlement to a TDIU rating 
is therefore denied.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), and the implementing 
regulations codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for an increased rating in 1999.  The 
necessary information to complete his application for 
benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

As noted, the veteran's claim was submitted in 1999, 
approximately one and a half years prior to the enactment of 
the VCAA.  However, the RO provided a notice letter to the 
veteran outlining the disability claim process in July 1999.  
The letter informed the veteran that he should submit 
evidence of recent treatment for his service-connected 
disabilities.  The RO advised the veteran that he was being 
scheduled for an examination.  The RO also informed the 
veteran that he should have his employer complete a VA Form 
21-4192 and return it to the RO in regard to his TDIU claim.

The initial unfavorable determination in this case was by way 
of a rating decision dated in September 1999.

The RO again wrote to the veteran in March 2001.  Although 
the letter was directed at the veteran's March 2001 
submission, he was still informed of the evidence needed to 
substantiate a claim for an increased rating.  He was asked 
to identify sources of evidence the RO could obtain.  The 
veteran was further informed of what evidence the RO still 
needed from him and what he should do to help with his claim.  
He was asked to submit his evidence as soon as possible.  

The Board remanded the veteran's case in April 2002.  The RO 
wrote to the veteran in May 2002 and provided additional 
notice regarding the evidence needed to substantiate a claim 
for an increased rating and to establish entitlement to a 
TDIU rating.  He was also informed as to what evidence was 
previously developed.  The letter clearly informed the 
veteran of what the RO's responsibility was to obtain 
evidence in the case.  The letter also informed the veteran 
that the RO would assist him in obtaining evidence that he 
identified.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decision of September 
1999 was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
March 2001 and May 2002 RO letters provided him with the 
notice necessary to substantiate his claim, and to identify 
outstanding evidence.  The letters advised him of his duties 
and those of the RO, and advised him to submit his evidence 
to the RO.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded to allow for additional development.  The veteran 
was then issued supplemental statements of the case (SSOC) 
that weighed the additional evidence in determining that it 
was not sufficient to establish entitlement to an increased 
rating.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.

The RO obtained outstanding VA records and associated them 
with the claims file.  Private records were obtained from the 
Cook County Jail.  The veteran submitted statements in 
support of his claim.  The veteran was afforded multiple VA 
examinations.  He was afforded an opportunity to testify at a 
Board hearing but canceled the request for a hearing.  His 
case was remanded in April 2002 to allow for further 
development of his case.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e) (2004).

Moreover, the Board notes that VA also attempted to assist 
the veteran by scheduling VA examination in December 2002 in 
connection with his claim for a TDIU rating. As discussed 
above, in light of his failure to attend the December 2002 VA 
examination, which was scheduled in compliance with the 
Board's April 2002 remand, the provisions of 38 C.F.R. § 
3.655 mandate the denial of his claim in this case.


ORDER

Entitlement to a compensable rating for a corneal scar of the 
right eye prior to March 8, 2001, is denied.

Entitlement to a rating in excess of 20 percent for a corneal 
scar of the right eye since March 8, 2001, is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


